DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-12 and 15-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 13 November 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-12 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, known by Choi et al. (WO 2016/064159), wherein the English equivalent US Serial No. 2017/0324059 is used for citation, teaches a coating composition comprising, in a preferred embodiment, an alicyclic epoxy group-containing siloxane resin, CY 179 (crosslinking agent having an alicyclic epoxy group, see below), a polyfunctional acrylic oligomer, a polyfunctional acrylic monomer, and Irgacure® 250 (iodonium salt initiator) [0052-0057].

    PNG
    media_image1.png
    58
    305
    media_image1.png
    Greyscale

The amended  claims require the composition “consisting of an epoxy siloxane resin, a crosslinking agent including a compound having an alicyclic epoxy group, a thermal initiator including a compound represented by the following Chemical Formula 2, In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948).  

Other art of record, Bujalski et al. (US Patent No. 9354518), teaches a silicone composition that includes an epoxy functional organopolysiloxanes resin (A), an epoxy functional organosiloxane oligomer (B), a photoinitiator (C), and a solvent (D) [col10, line17-21].  Bujalski et al. fails to teach the composition further comprising a thermal initiator including a compound represented by the instant Chemical Formula 2.  Bujalski et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the taught composition, to the specifically claimed composition consisting of an epoxy siloxane resin, a crosslinking agent including a compound having an alicyclic epoxy group, a thermal initiator including a compound represented by the following Chemical Formula 2, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767